UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA




DAVID L. TURNER, JR.,

       Plaintiff,


                       v.                                  Civil Action No. 14-261 (JEB)


U.S. PAROLE COMMISSION,

       Defendant.




                                  MEMORANDUM OPINION

       Plaintiff David L. Turner, Jr., has filed no fewer than five pro se Complaints in the

District of Columbia Superior Court and U.S. District Court in the last few months. The ones

filed in Superior Court have now been removed here. See ECF No. 1 (Notice of Removal), Exh.

A (Superior Court Complaint, Dec. 31, 2013); Turner v. U.S. Parole Commission, No. 14-89,

ECF No. 1 (Notice of Removal), Exh. A (Superior Court Complaint, Nov. 25, 2013); Turner v.

Corrections Corp. of America, No. 14-381, ECF No. 1 (Notice of Removal), Exh. A (Superior

Court Complaint, Feb. 3, 2014); Turner v. Sixth District MPD, No. 14-424, ECF No. 1

(Complaint, Feb. 27, 2014); Turner v. U.S. Parole Commission, No. 14-448, ECF No. 1

(Complaint, March 20, 2014). The crux of each of his suits is that he was wrongfully imprisoned

or illegally detained at the Correctional Treatment Facility here in the District. It is unclear,

however, whether he is alleging that he was wrongfully arrested by the police, wrongfully
detained by jail officials, wrongfully refused supervised release, or wrongfully subjected to

revocation of supervised release.

       In two of his cases, he has sued the Corrections Corporation of America and the Sixth

District of the Metropolitan Police Department, respectively. In the other three, the sole

Defendant is the U.S. Parole Commission. In this case, his Complaint reads in its entirety: “I

was wrongfully imprisoned on October 18, 2013[.] This wrongful imprisonment lasted 2 years

end on August 10, 2013 [sic.]” Compl. at 1. It seeks $10,000 in damages. Id. The USPC

moved to dismiss, arguing that the Complaint does not state sufficient facts upon which relief

may be granted and also asserting sovereign immunity as a defense. Plaintiff responded with a

pleading that said little, but referred generally to the FTCA [Federal Tort Claims Act] and torts

of negligence, false imprisonment, and abuse of process. See Resp. at 1.

        On March 13, 2014, this Court issued an Order, informing Plaintiff that his Complaint

was “plainly insufficient on its face.” See ECF No. 8 at 1. The Court did not dismiss the case,

however; instead, it “afford[ed] Plaintiff another opportunity to set forth his claim in sufficient

detail. He must explain what he contends occurred here, why it violated his rights, and why the

USPC is the proper Defendant.” Id. at 2. The Court permitted Plaintiff to file an Amended

Complaint by March 31, 2014, or, it warned, the matter would be dismissed without prejudice.

Id. Plaintiff has not responded. Perhaps he now believes that the USPC is not the proper

Defendant or perhaps there is some other reason. In any event, as he has failed to respond to the

Court’s Order, it will dismiss the case without prejudice.

       If Plaintiff decides to file yet another suit, he needs to decide what exactly he is

complaining of. If his claim is that the police wrongfully arrested him, then he should so state

and name those officers or the District of Columbia as defendants. If, instead, he believes that he
                                                      2
was overdetained at the Correctional Treatment Facility, then his beef is with the Corrections

Corporation of America, which he has in fact sued in civil action no. 14-381. See Wormley v.

United States, 601 F. Supp. 2d 27 (D.D.C. 2009) (denying CCA’s motion to dismiss suit for

overdetention at CTF). If, alternatively, he believes that the USPC was somehow involved and

violated his rights in its procedures or actions, he needs to say why. Before he contemplates

bringing such an action against the Commission, however, Plaintiff should be aware that certain

claims may be blocked by sovereign immunity or a failure to exhaust administrative remedies

under the Federal Tort Claims Act. See Stoddard v. U.S. Parole Commission, 900 F. Supp. 2d

38, 40-42 (D.D.C. 2012).

       At this point, despite giving Plaintiff a second chance to explain the basis of his suit, the

Court cannot even discern whether his imprisonment was the result of a revocation of supervised

release or whether he was even under supervision at the time in question. In other words,

Plaintiff has never stated how the USPC is responsible for his injury. As a result, the Court will

dismiss the matter without prejudice.



                                                              /s/ James E. Boasberg
                                                              JAMES E. BOASBERG
                                                              United States District Judge
       Date: April 7, 2014




                                                     3